DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application takes priority from the provisional application 63/031,730 filed on May 29, 2020. Applicant does not have support in the provisional application for independent claims 1, and 21. This is because the provisional application does not support a thin film transistor “TFT”. Applicant has support for FeFET instead. Therefore, claims 1 and 21 cannot gain the benefit of the earlier filing date of the provisional application. As such, claims 1 and 21 earliest filing date is October 16, 2020. This date will be used for prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2022, and September 8, 2022 were considered by the examiner.

Drawing Objections
Examiner withdraws the drawing objections based upon Applicant’s amendment to the specification.

Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendments to the specification.

	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17/150,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1,10, and 21 of copending Application No. 17/113,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1, and 8 of copending Application No. 17/117,570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 8, and 21 of copending Application No. 17/113,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 8 of copending Application No. 17/119,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17/119,409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee et al. (US 2020/0212068 A1) (“Lee”).
Regarding claim 1, Lee teaches at least in figure 2:
a thin film transistor (detailed below) over a semiconductor substrate (101), 
the thin film transistor comprising (detailed below): 
a ferroelectric (FE) material (162) contacting a word line (one of 165a-d), 
the FE material being a hafnium-comprising compound (162, ¶ 0031), and 
the hafnium-comprising compound (162; ¶ 0031) comprising a rare earth metal (¶ 0031, where Y, Gd, Sr, and La can be used); and 
an oxide semiconductor (OS) layer (130/135; ¶ 0040, where IGZO can be used) contacting a source line (150e; ¶ 0039) and a bit line (150d; ¶ 0039)),
wherein the FE material (162) is disposed between the OS layer (130) and the word line (one of 165a-d), and
wherein the FE material (162) further contacts the OS layer (130/135, where 162 contacts 130/135 by means of 161. The claim does not require a direct contact, and because Applicant uses comprising language in the claim there can be interleaving layers between the FE and OS layer).
Regarding claim 2, Lee teaches at least in figure 2:
wherein the rare earth metal has an ionic radius greater than an ionic radius of hafnium (based upon Applicant’s disclosure the material that meets this limitation is the same material as claimed in claim 3. Lee teaches in ¶ 0031, where Y, Gd, Sr, and La can be used).
Regarding claim 3, Lee teaches at least in figure 2:
wherein the rare earth metal is lanthanum, yttrium, gadolinium, cerium, or strontium (Lee teaches in ¶ 0031, where Y, Gd, Sr, and La can be used).
Regarding claim 4, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound is an oxide (¶ 0031, where HfO, and/or HfZrO can be used).
Regarding claim 5, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound further comprises zirconium (¶ 0031, where HfO, and/or HfZrO can be used).
Regarding claims 6, and 10, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound has an orthorhombic lattice crystalline structure (¶ 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Toyoma et al. (US 2017/0179026 A1) (“Toyoma”), in view of Pu et al. (US 2019/0326308 A1) (“Pu”).
Regarding claim 7, Lee does not teach:
a longitudinal axis of the word line extends parallel to a major surface of a semiconductor substrate, a longitudinal axis of the source line extends perpendicular to the major surface of the semiconductor substrate, and a longitudinal axis of the bit line extends perpendicular to the major surface of the semiconductor substrate.

However, Toyoma teaches throughout the figures
a longitudinal axis of the word line (146/246 extends parallel to a major surface of a semiconductor substrate (101) (where 146/246 are parallel to 101), 
a longitudinal axis of the source line (91) extends perpendicular to the major surface of the semiconductor substrate (9), and 
It would have been obvious to one of ordinary skill in the art to combine Toyoma and Lee because Lee teaches only a cross-section view of the device, while Toyoma teaches a more comprehensive design of the device which includes the well-known staircase patter to connect the word lines, and the circuitry underneath. Thus, it would have been obvious to one of ordinary skill in the art to combine these references in order to make a more complete memory cell array.
 
Lee and Toyoma do not show:
a longitudinal axis of the bit line extends perpendicular to the major surface of the semiconductor substrate.
Which is to say Lee and Toyoma do not teach the top metal bit layer that is used to route the bit line around the device.

Pu teaches in at least figure 1:
That the word line (107-1 to 107-3) is parallel to the substrate like Toyoma shows, and the bit line (111) is perpendicular to the substrate and the word line.
It would have been obvious to one of ordinary skill in the art to route the word and bit lines as shown in Pu because this is a well-known, routine, and conventional way to route bit lines in a memory cell array. 








Potentially Allowable Subject Matter
Claims 8-11, 13-14, 21-25, and 27 are potentially allowable. The claims are currently rejected under double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 8,
The prior art does not teach “the ferroelectric material extending continuously from a level of a top surface of the second word line to a level of a bottom surface of the first word line” in combination with the other limiations.
Regarding independent claim 21,
The prior art does not teach that there are two different oxide semiconductor layers separated as claimed. The prior art teaches a single oxide semiconductor layer which can be broken up into different “layers” or portions.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28,
The prior art does not teach “a dielectric layer is disposed over and contacting the word line, and wherein the FE material extends above an interface between the dielectric layer and the word line.”

Response to Arguments
Applicant's amendments to claim 1, filed September 7, 2020 have been fully considered but they are not persuasive as the art continues to read upon the claims. This is because the term “contacts” does not inherently mean directly contact. The term, along with the use of comprising language, does not preclude intervening layers. Therefore, the amendment does not overcome the art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT WALL/Primary Examiner, Art Unit 2822